Citation Nr: 0807391	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for otitis media, 
left ear.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
September 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the noncompensable 
evaluation for the veteran's service-connected left ear 
otitis media, and determined that new and material evidence 
had not been submitted to reopen the veteran's claim of 
service connection for a cervical sprain.  

In June 2007, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2007).  

The issue of entitlement to service connection for a cervical 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected left ear otitis media is 
shown to be nonsuppurative and manifested by no more than 
level I hearing.  

3.  The agency of original jurisdiction (AOJ) denied 
entitlement to service connection for a neck injury in an 
April 1980 rating decision.  The veteran did not appeal the 
decision.  

4.  The evidence received since the April 1980 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a cervical spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for otitis 
media, left ear, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.85, 
4.86, Diagnostic Codes 6100, 6201 (2007).

2.  The April 1980 rating decision that denied entitlement to 
service connection for a neck injury is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2007).  

3.  The evidence received since the April 1980 rating 
decision, which denied service connection for a neck injury, 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for a 
cervical spine disability, any error by VA in complying with 
the requirements of VCAA is harmless.  As noted above, the 
underlying claim of service connection is being remanded to 
the AMC for further development.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the RO sent letters to the veteran in January 
2004 and January 2006 regarding the VCAA notice requirements.  
In the letter, the veteran was informed that the evidence 
necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disability is 
worse than the current evaluation contemplates.  The letters 
also informed the veteran that he must provide medical or lay 
evidence demonstrating a worsening of his disability and the 
impact on his employment and daily life, which can also be 
substantiated by sending statements from other individuals 
who are able to describe in what manner the disability has 
become worse.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The letters stated that he would need 
to give VA enough information about the records so that it 
could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.  
While the Board acknowledges the January 2004 and January 
2006 letters, the VCAA duty to notify has not been satisfied 
because the letters did not specifically advise the veteran 
of the criteria necessary to warrant a compensable evaluation 
for the veteran's service-connected disability.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was necessary to 
substantiate his claim for an increased rating for his 
service-connected left ear disability.  The March 2006 
Statement of the Case (SOC) contained Tables VI, VIA, and VII 
of the 38 C.F.R. § 4.85 in their entirety.  Thus, the veteran 
was provided with what the medical evidence needed to show to 
warrant a compensable rating for his left ear otitis media.  
Thus, the Board finds that by way of the veteran's actual 
knowledge and the overall development of his claim throughout 
the pendency of this appeal, the errors of notice are non-
prejudicial to the veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records and VA outpatient treatment records dated 
October 1988 to April 2007.  The veteran was also provided a 
VA examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  
A.  Otitis Media of the Left Ear

The veteran contends that a compensable evaluation is 
warranted for his left ear otitis media.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2 (2006); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's left ear otitis media is currently evaluated 
under the provisions of 38 C.F.R. § 4.87, Diagnostic Code 
6201.  Diagnostic Code 6201 indicates that nonsuppurative 
otitis media is to be rated based on hearing impairment.  As 
such, 
the Ratings Schedule, under Diagnostic Code 6100, provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I though XI) for hearing impairment, 
established by a state licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2007).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a) (2007), it states that when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1000 hertz, and 70 decibels or more at 
2000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In November 2000, post service treatment records reflect 
results from an audiology consultation.  The consultation 
report noted the veteran's complaints of intermittent, long 
standing, ringing tinnitus accompanied by the sound of a 
"crackling speaker."  The veteran reported difficulty in 
understanding many listening conditions as well as otalgia 
and dizziness.  

Audiological testing performed during the consultation showed 
the following puretone thresholds:  



HERTZ



1000
2000
3000
4000
RIGHT
20
20
20
25
LEFT
20
20
40
30

Average puretone thresholds were 21.25 decibels in the right 
ear and 27.5 decibels in the left ear.  Speech recognition 
scores were 100 percent in the right ear and 92 percent in 
the left ear.  The audiologist noted that the veteran showed 
normal hearing at all frequencies in the right ear with 
milder to moderate sensorineural hearing loss at higher 
frequencies in the left ear.  

In January 2005, the veteran was afforded a VA audiological 
evaluation for his service-connected left ear disability.  
The veteran complained of hearing loss and tinnitus, with a 
history of otitis media causing the ringing to become louder 
when infected.  Otoscopy revealed normal tympanic membrane 
and canal bilaterally.  Acoustic reflexes were noted as being 
within normal limits with negative reflex decay bilaterally.  

Audiological testing performed during the examination showed 
the following puretone thresholds:  



HERTZ



1000
2000
3000
4000
RIGHT
20
15
25
30
LEFT
20
20
40
40

Average puretone thresholds were 23 decibels in the right ear 
and 30 decibels in the left ear.  Speech recognition scores 
were 100 percent in the right ear and 96 percent in the left 
ear.  The audiologist concluded that the veteran exhibited 
mild high frequency sensorineural hearing loss in the right 
ear and a mild to moderate high frequency sensorineural loss 
in the left ear.  

In February 2006, the veteran underwent a second VA 
examination for his service-connected left ear disability.  
During the examination, the veteran reported a 15-year 
history of hearing loss, but admitted to not knowing whether 
his hearing loss had worsened.  He informed the examiner that 
he wears a left-sided hearing aid, which alleviates his 
tinnitus, but currently has no drainage or pain in the left 
ear.  Physical examination of the veteran showed normal 
functioning facial nerves bilaterally with clear and mobile 
tympanic membranes.  There was no perforation, effusion, and 
polyps, nor any evidence of inflammation, infection, 
mastoiditis, or retraction pockets.  The external ear was 
without deformity, and the external auditory canal showed no 
pathology.  

Audiological testing performed during the examination showed 
the following puretone thresholds:  



HERTZ



1000
2000
3000
4000
RIGHT
30
20
25
40
LEFT
20
20
55
50

Average puretone thresholds were 28.75 decibels in the right 
ear and 36.25 decibels in the left ear.  Speech recognition 
scores were 96 percent in the right ear and 94 percent in the 
left ear.  The audiologist opined that the veteran has normal 
to mid sensorineural hearing loss in the right ear and normal 
to moderately severe sensorineural hearing loss in the left 
ear.  The examiner also noted that while the veteran may have 
had difficulty in the past regarding ear infections, there is 
no evidence to suggest an ongoing middle or outer infection 
of any kind.  

In light of these results, the Board finds that the 
preponderance of the evidence is against the grant of a 
compensable evaluation for the veteran's service-connected 
left ear otitis media.  As previously stated, the veteran's 
service-connected left ear disability is currently rated 
under Diagnostic 6201, which is evaluated based on hearing 
impairment.  

If service connection is in effect for only one ear, the 
nonservice-connected ear will be assigned a Roman Numeral 1.  
38 C.F.R. § 4.85(f).  However, the applicability of this 
regulation is unclear in that service connection has been 
established for hearing loss in the right ear, but the issue 
is not presently on appeal before the Board.  In any event, 
the applicability of that regulation is moot as each of the 
VA audiological evaluations of record support the assignment 
of a Roman Numeral 1 for the right ear under Table VI.

In fact, based upon all three audiological evaluations, from 
Table VI of 38 C.F.R. § 4.85, a Roman Numeral I is derived 
for both the right ear and the left ear.  Thus, neither is 
the "better ear."  A noncompensable evaluation is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row I with 
column I.  The intersection point for these categories under 
Table VII shows that the veteran's service-connected left ear 
otitis media does not exceed the levels contemplated for the 
currently assigned noncompensable schedular rating.  
Additionally, the veteran has not exhibited any other 
objective manifestations of left ear otitis media on 
examination, which is further supported by the February 2006 
VA examiner's finding of no evidence of any middle or outer 
ear infections present in the veteran's left ear.  Thus, the 
Board finds that the criteria for a compensable evaluation 
have not been met.

In addition, the provisions of 38 C.F.R. § 4.86(a) 
(Exceptional patterns of hearing impairment) do not apply to 
the veteran's situation as the audiometric results from all 
three evaluations did not show pure tone thresholds of loss 
of 55 decibels or greater in the four relevant frequencies 
for both ears.  The provisions of 38 C.F.R. § 4.86(b) are 
also not applicable as neither ear is shown to manifest 30 
decibels or less at 1000 Hz, or 70 decibels or more at 2000 
Hz.  

The Board also notes that the veteran has specifically stated 
that his hearing loss is not worse, but rather that he 
experiences left ear pain, fluid build-up, and "crackling, 
tingling, and ringing" in the ear.  However, the Board notes 
that service connection has been separately awarded for 
tinnitus, and this issue is not presently before the Board.  

The Board has also considered rating the veteran's condition 
under other diagnostic codes.  However, there is no evidence 
that the veteran has diagnoses of chronic suppurative otitis 
media, and although the veteran has complained of fluid, 
physical examination has been repeatedly negative for any 
objective manifestations of infection.  There is also no 
evidence of mastoiditis, cholesteatoma; peripheral vestibular 
disorders; or Meniere's syndrome.  Therefore, Diagnostic 
Codes 6200, 6204, and 6205 do not assist the veteran in 
obtaining a higher disability evaluation.  

Therefore, the Board finds that Diagnostic Code 6100 is the 
most appropriate code for rating his disability, and it must 
be reiterated that disability ratings for hearing impairment 
are derived by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann, 3 Vet. App. at 349.  There was no 
indication that the audiological evaluations produced test 
results which were invalid.  Nevertheless, the clinical 
findings establish that the preponderance of the evidence is 
against a compensable evaluation for otitis media, left ear.  
Therefore, the benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  



B.  Cervical Spine Disability

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

At the time of the April 1980 rating decision which denied 
service connection for a neck injury, the evidence of record 
consisted of the veteran's service medical records, a copy of 
the veteran's DD Form 214, and results from a March 1980 VA 
examination.  The veteran attributed his neck injury to his 
active military service.  

In the April 1980 rating decision, the RO denied service 
connection for a neck injury.  Specifically the RO determined 
that while there is record of treatment during service for 
neck pain after diving in a shallow pool, no cervical sprain 
was found on the veteran's discharge examination.  The 
veteran was notified of the denial, including his appeal 
rights, and he did not appeal the decision.  Thus, it is 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Board notes that the RO reopened the veteran's claim in a 
March 2006 Statement of the Case (SOC).  The Board is 
required to address the issue of reopening despite the RO's 
denial of service connection on the merits.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (1996).  

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claim of service connection for a cervical spine 
disability.  Since the April 1980 rating decision, the 
veteran has submitted additional treatment records which 
reflect a current diagnosis and treatment for neck pain 
secondary to degenerative joint disease, and the veteran 
presented testimony regarding his current neck disability and 
his inservice pool accident during the June 2007 hearing.  
Given the state of the current record and the newly received 
evidence, the Board finds that new and material evidence has 
been submitted.  Thus, the claim is reopened.  


ORDER

Entitlement to a compensable evaluation for otitis media, 
left ear is denied.

New and material evidence having been received, the claim for 
service connection for a cervical spine disability is 
reopened.  To this extent only, the benefit sought on appeal 
is granted.  


REMAND

The veteran testified during the June 2007 hearing that 
during his military service, he dove into the shallow end of 
a pool and hit the bottom.  He explained that he was 
temporarily immobile and was removed from the pool by his 
fellow soldiers.  An ambulance was called, and the doctor 
treated him for a neck sprain.  The veteran stated that he 
was placed on light duty for a period of weeks, wore a soft 
collar for several weeks and went to sick call for follow-up 
treatment.  The veteran contends that his current cervical 
spine disability is attributable to his active military 
service.  

Review of the veteran's service medical records indicate that 
the veteran received treatment for a neck injury during his 
military service.  A June 1979 sick call report notes the 
veteran's complaints of experiencing neck pain for 
approximately four days after diving into a shallow pool.  X-
rays of the head and cervical spine revealed decreased range 
of motion in all directions with pain in neck and no 
parasthesia to the arms.  The veteran was diagnosed with a 
cervical sprain and spasm, fitted for a soft collar, 
prescribed medication, and bedrest.  Upon discharge from 
service, clinical evaluation of the spine was normal; 
however, the veteran reported on his August 1979 report of 
medical history as having or had in the past recurrent back 
pain.  Post service treatment records reflect continuing 
complaints and treatment for the veteran's neck pain 
secondary to degenerative joint disease.  

The VCAA requires that the VA assist a claimant in obtaining 
evidence needed to substantiate the claim.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Review of the 
evidentiary record shows that the veteran was afforded a 
Compensation and Pension examination scheduled for July 16, 
2004, but the veteran failed to report to the examination.  
However, given the veteran's contentions regarding his 
cervical strain injury during his military service and the 
presence of a current cervical spine disability, the Board 
finds that an examination is necessary prior to final 
appellate review.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (Holding that under 38 U.S.C.A § 5103A(d)(2), VA was 
to provide a medical examination where, the claimant had been 
diagnosed to have tinnitus, and had proffered competent lay 
evidence that he had had continuous symptoms of the disorder 
[i.e., ringing in the ears] since his discharge).  

The Board reminds the veteran that "the duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Consequently, the Board concludes that the 
veteran now has another chance to appear for the scheduled VA 
examination, and the Board encourages him to take full 
advantage of this opportunity.

Accordingly, the case is REMANDED for the following action:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received recent treatment for his 
cervical spine disability.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of all related medical records 
(unless the identified records are 
already associated with the claims file).  
Regardless of whether or not the veteran 
responds, the RO should obtain his most 
recent VA treatment records.  

2.  The RO should make arrangements for 
the veteran to be afforded an examination 
to determine the nature and likely 
etiology of his cervical spine 
disability.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  All 
studies or tests deemed necessary by the 
examiner should be performed.  The 
examiner should also conduct a thorough 
examination of the veteran's back, and 
provide a diagnosis for any pathology 
found.  As to any disability found on 
examination, the examiner should be asked 
to indicate whether is it at least as 
likely as not that such disability is 
related to military service, to include 
the June 1979 pool accident.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  The examiner 
should discuss any pertinent medical 
opinions that have been previously 
offered regarding the etiology of the 
veteran's cervical spine disability, 
expressing agreement or disagreement 
therewith and giving reasons for such 
agreement or disagreement.  

3.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case (SSOC), and the veteran and his 
representative should be afforded time in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


